In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Orange County (Miller, J.), dated July 2, 1992, which granted a writ of habeas corpus to the extent of directing that custody of the petitioner be transferred from the Commissioner of Mental Health to the Commissioner of Mental Retardation and Developmental Disabilities.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On appeal, the appellant raises several procedural objections to the order directing that the petitioner be transferred from a facility operated by the Office of Mental Health to a facility operated by the Office of Mental Retardation and Developmental Disabilities. However, no stay was ever obtained and the transfer has occurred while this appeal was pending. Further, the appellant does not dispute that the petitioner’s placement at his present facility is appropriate at this time. Thus, any determination by this Court will not affect the rights of the parties with respect to this proceeding. We find that the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Grand Jury Subpoenas, 72 NY2d 307, 311, cert denied 488 US 966; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of Niagara Mohawk Power Corp. v New York State Dept. of Envtl. Conservation, 169 AD2d 943, 944). Accordingly, the appeal is dismissed as academic. Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.